Order, Supreme Court, New York County (Peter Tom, J., on the written decision of Francis Pécora, J.), entered on or about May 7, 1992 and the judgment entered thereon on June 11, 1992 granting plaintiff summary judgment in lieu of complaint in the amount of $1,225,000 plus interest, unanimously affirmed, with costs.
The guarantee sued on here specifically provides that it is an unconditional guarantee and that the plaintiff Bank is not required to foreclose on the mortgage given as security for the underlying note prior to suing on the guarantee. Accordingly, defendants may not avail themselves of a defense of fraud in the inducement wherein they attempt to show by parol evidence that this unconditional guarantee of payment was really a guarantee of collection (see, Citibank v Plapinger, 66 NY2d 90; compare, GTE Automatic Elec. v Martin’s Inc., 127 AD2d 545 [notes sued on contained no specific language related to the defense asserted by parol evidence]). Concur— Carro, J. P., Ellerin, Kupferman and Rubin, JJ.